Citation Nr: 0215001	
Decision Date: 10/24/02    Archive Date: 11/01/02

DOCKET NO.  98-07 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

(The issue of service connection for sarcoidosis will be the 
subject of a future decision.)


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1966 to 
September 1968.  This matter comes to the Board of Veterans' 
Appeals (Board) from a February 1998 decision of the 
Department of Veterans Affairs (VA) Ft. Harrison Regional 
Office (RO), which denied service connection for PTSD and 
sarcoidosis.


FINDING OF FACT

The veteran is not shown by competent medical evidence to 
have PTSD.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C. §§ 1110, 1131, 1154(b), 
5107 (2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for 
benefits unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VA may 
defer providing assistance pending the submission by the 
claimant of essential information missing from the 
application.  38 U.S.C. § 5103A (2002).

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
this issue.  Thus, the Board believes that all relevant 
evidence which is available has been obtained.  The veteran 
and his representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf, 
including presenting testimony at a personal hearing.  
Further, he and his representative have been notified of the 
evidence needed to establish the benefit sought, and he has 
been advised regarding his and VA's respective 
responsibilities as to obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  VA has satisfied, as far as 
practicably possible, the notice, assistance, and other 
requirements of VCAA, and any further action would only serve 
to burden VA with no foreseeable benefits flowing to the 
veteran.  Id.; Soyini, supra.

The Board acknowledges that Social Security Administration 
records are absent from the claims file.  However, the Board 
concludes that VA need not obtain such records in this 
instance, as they would not serve to bolster the veteran's 
claim.  See Id.  As set forth below, very recent psychiatric 
evidence indicates that the veteran does not suffer from 
PTSD.  Thus, a review of historic records would serve no 
useful purpose.  

Factual Background 

The veteran served in Vietnam from September 1967 to 
September 1968, and he is the recipient of the Vietnam 
Service Medal and the Vietnam Campaign Medal.  According to 
his DD Form 214, he was a postal clerk and clerk-typist in 
service.

In August 1997, he filed a claim of service connection for 
PTSD.  That month, he completed a "stressor statement" 
indicating nightly mortar attacks and telling of other 
stressful incidents.

An October 1997 report of the his treating psychiatrist of 
two years indicated that the veteran had diagnoses of PTSD 
secondary to Vietnam, alcohol dependence, and dysthymia, 
secondary to PTSD.  The report indicated that although the 
veteran's primary duty was running the mailroom, his 
stressors included nightly mortar attacks, witnessing 
injuries, and witnessing the death of a fellow soldier.  He 
was also required to gather dead bodies.  The examiner stated 
that the veteran suffered from PTSD symptoms since his return 
from Vietnam, and opined that an incident in which the 
veteran was stabbed while employed as a prison guard served 
to exacerbate his PTSD symptoms.

In November 1997, he completed another "stressor statement" 
indicating that the Tet Offensive "caught them by surprise" 
and that his bunkmate was hit in the head by "I don't know 
what" and died.  He claimed that others also were killed.  
He indicated that his life had never been the same since that 
time.  

By February 1998 decision, the RO denied service connection 
for PTSD.

In January 1999, he testified at an RO hearing, essentially, 
that he was in Vietnam during the Tet Offensive and that he 
saw frequent illumination from mortars.  He also stated that 
he fired two cases of grenades and his M16.  He indicated 
that he had been receiving treatment for PTSD.

In June 2000, the veteran stated that he was assigned to the 
mailroom at Camp Holloway in Pleiku.  However, he indicated 
that he was fired from the mailroom shortly after arrival in 
Vietnam.  Subsequently, he was given "every dirty detail 
that came up" such as filling sandbags, "garbage runs," 
and spraying herbicides; during the Tet offensive, he noted 
he found out that he was to be a "grunt."  At that time, he 
fortified positions, built underground bunkers, etc.  He 
indicated that he spent nights at his post under mortar and 
rocket attack, "just waiting to get killed."  

An August 2000 letter from the Department of the Army 
indicated that the veteran was assigned to the headquarters 
and headquarters detachment of the 52nd Combat Aviation 
Battalion (CAB) from January 15 to May 7, 1968 and that 
records indicated that the 52nd CAB was involved in combat 
actions at Camp Holloway in Pleiku during the Tet Offensive 
as well as during March and April 1968.  

On May 2002 psychiatric examination, the veteran reported 
that during the Tet Offensive, he was under mortar and fire 
attack nightly.  He indicated that held a series of jobs 
after service, primarily in law enforcement, and that his 
wife had left him, taking their three children.  He reported 
an extensive history of alcohol dependence, as well as 
violence and legal problems stemming from excessive drinking.  
The examiner noted that during a 1996 assessment for 
substance abuse problems, the veteran explicitly denied PTSD 
symptoms.  The examiner also indicated that psychological 
testing indicated that the veteran was concerned with 
multiple physical problems and that he ruminated and was 
preoccupied with physical functioning.  On the Mississippi 
Scale of Combat Stress, the veteran's score was significantly 
lower than the usual for Vietnam-related PTSD.  The examiner 
stated that the veteran did not meet the diagnostic criteria 
for PTSD and diagnosed pain disorder, dysthymic disorder, and 
alcohol abuse.  Furthermore, the examiner noted that the PTSD 
symptoms that the veteran reported did not stem solely from 
military service, but were related to a wide variety of pre- 
and post-service trauma, including being shot by his 
stepfather during childhood, being shot by his wife in 
aduthood, and being stabbed in the chest by a prisoner in 
1983, which effectively ended his career as a prison guard.  

Law and Regulations 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C. §§ 1110, 1131 (2002); 
38 C.F.R. §§ 3.303, 3.306 (2001).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

A claim of service connection for a disability must be 
accompanied by medical evidence which establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(38 U.S.C. § 1110 requires current symptomatology at the time 
the claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes). 

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C. § 5107 
(2002).  A veteran is entitled to the benefit of the doubt 
when there is an approximate balance of positive and negative 
evidence.  See also 38 C.F.R. § 3.102 (2001).  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App.49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and the claimed in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor actually occurred. 38 C.F.R. 3.304(f); Moreau v. 
Brown, 9 Vet. App. 389 (1996).

38 U.S.C. § 1154(b) (2002) provides that, with respect to 
combat veterans, VA shall accept as sufficient proof of 
service-connection satisfactory lay or other evidence of 
service incurrence or aggravation of such injury or disease, 
if consistent with the circumstances, conditions and 
hardships of such service.  Service connection for such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  See also 38 C.F.R. § 3.304(d) 
(2001).  

In Zarycki v. Brown, the Court set forth the analytical 
framework and line of reasoning for determining whether a 
veteran was exposed to a recognizable stressor during 
service, which, as discussed above, is an essential element 
in solidifying a claim for service connection for PTSD.  6 
Vet. App. 91 (1993).  In Zarycki, it was noted that, under 38 
U.S.C. 1154(b), 38 C.F.R. 3.304(d) & (f), and the applicable 
provisions in VA Manual 21-1, the evidence necessary to 
establish the incurrence of a recognizable stressor during 
service to support a claim of service connection for PTSD 
will vary depending on whether the veteran engaged in combat 
with the enemy.  See Hayes v. Brown, 5 Vet. App. 60 (1993).  
The determination as to whether the veteran "engaged in 
combat with the enemy" is made, in part, by considering 
military citations that expressly denote as much.  See Doran 
v. Brown, 6 Vet. App. 283 (1994).  However, it was recently 
held that the Board may not rely strictly on combat citations 
or the veteran's MOS to determine if he engaged in combat; 
rather, other supportive evidence of combat experience may 
also be accepted.  See Dizoglio v. Brown, 9 Vet. App. 163 
(1996); West v. Brown, 7 Vet. App. 70 (1994).  If combat is 
affirmatively indicated, then the veteran's lay testimony 
regarding claimed combat-related stressors must be accepted 
as conclusive as to their actual occurrence and no further 
development or corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory," i.e., credible, and consistent with the 
circumstances, conditions, or hardships of such service.  
Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau, 9 Vet. App. 
at 395-96; Cohen v. Brown, 10 Vet. App. 128 (1997).

Analysis

The first criterion for a grant of service connection is the 
presence of a current disability.  38 C.F.R. §§ 3.303, 3.304; 
Gilpin, supra.  In the absence of a present disability, 
service connection cannot be granted.  Id.  According to the 
May 2002 VA psychiatric examination report, the veteran does 
not presently suffer from PTSD.  As such, service connection 
for that disability cannot be granted.  Id.

The Board is aware that the October 1997 statement of the 
veteran's treating psychiatrist indicated that he suffered 
from PTSD due to his experiences in Vietnam.  However, the 
Board finds the May 2002 psychiatric opinion far more 
reliable.  That report indicates that the examiner 
administered several diagnostic tests and obtained a thorough 
history.  Furthermore, that examiner provided a cogent 
rationale for the conclusion that the veteran did not suffer 
from PTSD.  In contrast, the October 1997 report was 
conclusory and provided a less substantiated rationale for 
the conclusion that the veteran indeed suffered from PTSD and 
that such disability resulted from service.  Moreover, the 
May 2002 examination report is more recent than the October 
1997 report and presumably reflects more accurately the 
veteran's current psychiatric state.  The Board notes that, 
on review of the record, if the veteran did suffer from PTSD 
in the past, he no longer does.  See Hayes v. Brown, 5 Vet. 
App. 60 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 
192-193 (1992) (VA decision makers have the responsibility to 
assess the credibility of evidence and determine the degree 
of weight to give the evidence).  

Under the applicable law and regulations, the veteran is 
entitled to the benefit of the doubt, and when the evidence 
is in relative equipoise, he must prevail.  38 U.S.C. § 5107; 
Gilbert, supra.  The preponderance of the evidence in this 
case clearly weights against the veteran's claim of service 
connection for PTSD because he does not presently suffer from 
that disability.  See Alemany, supra.  

ORDER

Service connection for PTSD is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

